                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                         Plaintiff,

                 v.                                       Case No.

 APPROXIMATELY $171,194.18 IN UNITED
 STATES CURRENCY FROM AS SEB PANK
 INTERNATIONAL BANK ACCOUNT
 NUMBER ENDING IN 3225,

                         Defendant.


                VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                       Nature of the Action

       1.       This is a civil action to forfeit property to the United States of America, under

Title 18, United States Code, Section 981(a)(1)(C), including cross-references to Title 18, United

States Code, Sections 1956(c)(7) and 1961(1), for violations of Title 18, United States Code,

Section 1343.

                                      The Defendant In Rem

       2.       The defendant approximately $171,194.18 in United States currency was seized

on or about March 19, 2020, when the United States Treasury received a wire transfer in that

amount from AS SEB Pank, following the Federal Bureau of Investigation’s execution of seizure



            Case 2:20-cv-01067-SCD Filed 07/14/20 Page 1 of 7 Document 1
warrant #19-MJ-1266, on AS SEB Pank international bank account number ending in 3225 held

in Tallinn, Estonia.

        3.      United States Magistrate Judge William E. Duffin of the Eastern District of

Wisconsin had issued that warrant on or about June 18, 2019. The warrant authorized the seizure

of up to $196,081.78 in funds on deposit in AS SEB Pank account ending in 3225, held in the

name of, or for the benefit of, Sigma di Evaristo Ambrogani, swift code: EEUHEE2XXX,

Tallinn, Estonia.

        4.      The defendant property was seized in Tallinn, Estonia, and is presently in the

custody of the United States Marshal Service in Milwaukee, Wisconsin.

                                       Jurisdiction and Venue

        5.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

        6.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

        7.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1) because the acts or

omissions giving rise to the forfeiture occurred, in part, in this district.

                                         Basis for Forfeiture

        8.      The defendant property is subject to forfeiture under Title 18, United States Code,

Section 981(a)(1)(C), because it consists of, or is traceable to, proceeds of “specified unlawful

activity” – as defined in Title 18, United States Code, Section 1956(c)(7), with reference to

Title 18, United States Code, Section 1961(1) – namely, wire fraud, committed in violation of

Title 18, United States Code, Section 1343.



                                                    2

             Case 2:20-cv-01067-SCD Filed 07/14/20 Page 2 of 7 Document 1
                                                  Facts

Background

       9.      According to a March 2013 publication of the U.S. Federal Trade Commission,

consumers lose hundreds of millions of dollars annually to cross-border financial crimes. Some

of the most common cross-border financial schemes originate in West African nations such as

Nigeria. Law enforcement agencies therefore sometimes refer to such schemes as “West African

fraud schemes.”

       10.     One common West African fraud scheme is a Business Email Compromise

(“BEC”) fraud scheme, in which a fraudster gains unauthorized access to, or spoofs, the email

address of a victim company’s vendor and instructs the victim company to wire money to a bank

account controlled by the fraudster or his associates on the false pretense that the bank account

belongs to the victim company’s vendor.

       11.     Foreign perpetrators of such scams sometimes recruit witting or unwitting persons

to open bank accounts that the foreign perpetrators use to receive proceeds of the scam.

March 28, 2018 wire transfer of 157,217.59 Euros into AS SEB Pank international bank
account number ending in 3225

       12.     In March 2018, an unknown suspect perpetrated a BEC scam, against a victim

business having the initials RTC. RTC is a business located in the Eastern District of Wisconsin.

The scam involved material misrepresentations and the concealment of material facts, all made

and done, respectively, with intent to defraud.

       13.     The unknown suspect spoofed the email account of an employee at a vendor

company in Italy, Sigma, that supplies tile-cutting products to RTC. Before the BEC scam,

victim RTC had been doing business with its Italian vendor, Sigma, for more than three years.




                                                    3

            Case 2:20-cv-01067-SCD Filed 07/14/20 Page 3 of 7 Document 1
       14.     On March 22 and 23, 2018, RTC’s Accounting Manager, an individual having the

initials “C.E.,” exchanged email communications with a sales representative at Sigma having the

initials “S.A.” regarding RTC’s payment of a Sigma invoice.

       15.     On March 27, 2018, an unknown suspect sent an email to RTC Accounting

Manager C.E. using a spoofed email account for Sigma sales representative S.A.

       16.     That spoofed email message contained the signature line and company

information typical of S.A.’s previous email messages to C.E. But the email address in the

unknown suspect’s spoofed email message differed from S.A.’s actual email address by one

letter. The spoofed email message thereby falsely and fraudulently created the impression that

the message was legitimate and had been sent from S.A.’s email account.

       17.     In the spoofed email message, the unknown suspect fraudulently directed RTC to

wire 157,217.59 Euros to AS SEB Pank, Beneficiary: Sigma di Evaristo Ambrogani, EUR IBAN

number: EE731010220267883225, Swift Code: EEUHEE2XXX, Tallinn, Estonia (“SEB

3225”)—an account that does not belong to Sigma.

       18.     On March 28, 2018, in reliance on the unknown suspect’s spoofed and fraudulent

March 27 email message, RTC submitted an Outgoing Wire Transfer request to its financial

institution to wire 157,217.59 Euros into SEB 3225, as the unknown suspect had fraudulently

directed in his March 27, 2018 spoofed email message.

       19.     On March 28, 2018, RTC’s bank wired 157,217.59 Euros into SEB 3225.

       20.     The conversion rate on March 28, 2018, would have converted the 157,217.59

Euros to approximately $196,081.78 in United States currency.

       21.     On April 6, 2018, the unidentified suspect sent another spoofed email to RTC’s

Accounting Manager, C.E., posing as another Sigma employee identified only as “Franca.” The

spoofed email falsely and fraudulently indicated that Sigma had been unable to retrieve the

                                                4

          Case 2:20-cv-01067-SCD Filed 07/14/20 Page 4 of 7 Document 1
previously sent wire payment “due to the absent of our Agent…due to health issues.” The

spoofed email message asked that RTC request a “call-back” on the funds so that the funds could

be sent to a new bank account. A subsequent email from the suspect provided new bank account

information for Sigma in Hong Kong.

        22.     RTC was the victim of a business email compromise fraud scam.

        23.    The 157,217.59 Euros – or approximately $196,081.78 in United States currency

– that RTC wire transferred to SEB 3225 on March 28, 2018, constituted proceeds of that fraud

scam.

        24.    The defendant property consists of, and is traceable to, RTC’s March 28, 2018

wire transfer totaling 157,217.59 Euros – or approximately $196,081.78 in United States

currency – to SEB 3225.

                                  Warrant for Arrest In Rem

        25.    Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claim for Relief

        26.    The plaintiff repeats and incorporates by reference the paragraphs above.

        27.    Based on the foregoing and other acts, the defendant property consists of, or is

traceable to, proceeds of specified unlawful activity, namely, wire fraud, committed in violation

of Title 18, United States Code, Section 1343, and is therefore subject to forfeiture to the United

States of America under Title 18, United States Code, Section 981(a)(1)(C), with cross-

references to Title 18, United States Code, Sections 1956(c)(7) and 1961(1).

        WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $171,194.18 in United States currency from AS SEB Pank

                                                 5

          Case 2:20-cv-01067-SCD Filed 07/14/20 Page 5 of 7 Document 1
international bank account number ending in 3225, be issued; that due notice be given to all

interested parties to appear and show cause why the forfeiture should not be decreed; that

judgment declare the defendant property to be condemned and forfeited to the United States of

America for disposition according to law; and that the United States of America be granted such

other and further relief as this Court may deem just and equitable, together with the costs and

disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 14th day of July, 2020.

                                             Respectfully submitted,

                                             MATTHEW D. KRUEGER
                                             United States Attorney

                                      By:
                                              s/SCOTT J. CAMPBELL
                                             SCOTT J. CAMPBELL
                                             Assistant United States Attorney
                                             Scott J. Campbell Bar Number: 1017721
                                             Attorney for Plaintiff
                                             Office of the United States Attorney
                                             Eastern District of Wisconsin
                                             517 East Wisconsin Avenue, Room 530
                                             Milwaukee, Wisconsin 53202
                                             Telephone: (414) 297-1700
                                             Fax: (414) 297-1738
                                             E-Mail: scott.campbell@usdoj.gov




                                                 6

          Case 2:20-cv-01067-SCD Filed 07/14/20 Page 6 of 7 Document 1
                                           Verification

       I, Daniel Hargreaves, hereby verify and declare under penalty of perjury that I am a

Special Agent with the Federal Bureau of Investigation in Milwaukee, Wisconsin, that I have

read the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof,

and that the factual matters contained in paragraphs 9 through 24 of the Verified Complaint are

true to my own knowledge.

       The sources of my knowledge are the official files and records of the United States,

information supplied to me by other law enforcement officers, as well as my investigation of this

case, together with others, as a Special Agent of the Federal Bureau of Investigation.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 7-14-2020                               s/DANIEL HARGREAVES
                                              Daniel Hargreaves
                                              Special Agent
                                              Federal Bureau of Investigation




                                                 7

          Case 2:20-cv-01067-SCD Filed 07/14/20 Page 7 of 7 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                              APPROXIMATELY $171,194.18 IN UNITED STATES CURRENCY
     UNITED STATES OF AMERICA                                                                                 FROM AS SEB PANK INTERNATIONAL BANK ACCOUNT
                                                                                                              NUMBER ENDING IN 3225
     (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Tallinn, Estonia
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     18 USC § 981(a)(1)(C)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

07/14/2020                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                        Case 2:20-cv-01067-SCD
                                      AM O U N T          APPLY IN G Filed
                                                                     IFP   07/14/20 Page     1 of 1 Document
                                                                                      JU D G E            M AG .1-1
                                                                                                                 JU D G E
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                               AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No.

 APPROXIMATELY $171,194.18 IN UNITED
 STATES CURRENCY FROM AS SEB PANK
 INTERNATIONAL BANK ACCOUNT
 NUMBER ENDING IN 3225,

                        Defendant.


                              WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL SERVICE
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 14th day of

July, 2020, by the United States Attorney for the Eastern District of Wisconsin, which seeks the

forfeiture of the above-named defendant property pursuant to Title 18, United States Code,

Section 981(a)(1)(C), and which prays that process issue to enforce the forfeiture and to give

notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant property be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $171,194.18 in United States currency from AS SEB Pank international

bank account number ending in 3225, which is presently in the custody of the United States

Marshal Service, and to detain the same until further order of this Court.




         Case 2:20-cv-01067-SCD Filed 07/14/20 Page 1 of 2 Document 1-2
        Dated this       day of                        , 2020, at Milwaukee, Wisconsin.

                                        GINA COLLETTI
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


         Case 2:20-cv-01067-SCD Filed 07/14/20 Page 2 of 2 Document 1-2
